UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 1, 2015 POWIN CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-54015 87-0455378 State or other jurisdiction incorporation Commission File Number IRS Employer Identification No. 20th Ave. Tualatin, OR 97062 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(503) 598-6659 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8- Other Events Item 8. 01 Other Events As part of the pending reorganization disclosed by the Company in compliance with Regulation FD by its report on Form 8-K filed August 3, 2015, the Company transferred certain of its historical business and assets to a newly-created wholly-owned subsidiary, Q Pacific Corporation, a Nevada corporation. The historical business and assets were those of QBF Contract Manufacturing, Inc.; QBF Manufacturing Corporation; and QBF Mexico Industries, S.A. de C.V. and were transferred to Q Pacific Corporation under the terms of an Asset Contribution Agreement, a copy of which is included as an exhibit to this report. The Company did not transfer any assets of Powin Energy Corporation. The Company retained its majority ownership of Powin Energy Corporation. Section 9- Financial Statements and Exhibits Item 9.01 Exhibits Exhibit No. Description Asset Contribution Agreement date August 1, 2015. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POWIN CORPORATION Dated: August 18, 2015 By: /s/ Joseph Lu President and Chief Executive Officer
